We have read the record in this case and considered the exceptions reserved on the trial. The evidence was in sharp conflict, making the question of guilt one of fact for the jury.
The cause was submitted in this court on motion of the Attorney General, without brief or argument by appellant supporting exceptions reserved on the trial and set out in the record, or pointing out wherein the record is supposed to show error prejudicial to appellant.
We have examined the record for errors, as the statute requires, and find none prejudicial to defendant. Without promulgating an opinion, which we deem unnecessary, the judgment *Page 631 
is affirmed. Simmons v. State, 17 Ala. App. 153, 82 So. 643; Grisham v. State, 17 Ala. App. 153, 82 So. 643.
The judgment is affirmed.
Affirmed.